ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
MBF ARR, LLC                                 )      ASBCA No. 60978
                                             )
Under Contract No. W31P4Q-09-C-0414          )

APPEARANCE FOR THE APPELLANT:                       Mr. Rick L. Moncrief
                                                     CEO

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Srikanti Schaffner, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Carson, CA

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 16 May 2017




                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60978, Appeal ofMBFARR, LLC,
rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals